Case 1:18-cr-20685-KMW Document 429 Entered on FLSD Docket 06/21/2021 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                               Case No. 18-20685-CR-WILLIAMS/TORRES


  UNITED STATES OF AMERICA,

                  Plaintiff,

  v.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

              Defendant.
  ___________________________________/


                ORDER REVISING RECOMMENDATION FOR BOP DESIGNATION


          THIS MATTER is before the Court on the Defendant’s motion to revise the Court’s

  recommendation to the Bureau of Prisons that the Defendant be designated to federal facility

  close to South Florida. The Defendant requested this language at his sentencing, and the Court

  included it in the Judgment. (DE 392.) The Defendant now seeks a revised recommendation that

  he be designated to serve his sentence at FPC Montgomery at the Maxwell Airforce Base in

  Montgomery, Alabama. (DE 414.) The Government opposes the motion, stating that it has

  insufficient information. (Id. at 2.)

          Having reviewed the record and being duly advised, the Court GRANTS the motion and

  the Court recommends to the Bureau of Prisons that Mr. Hernandez Frieri be designated to serve

  his sentence at FPC Montgomery at the Maxwell Airforce Base in Montgomery, Alabama. 1

          DONE AND ORDERED in Chambers at Miami, Florida on this 21st day of June, 2021.




  1 The Court grants the motion with the assumption that Mr. Hernandez Frieri has not yet been designated
  to a facility.
